Case 3:17-cv-01104-VLB Document 82-139 Filed 05/15/19 Page 1 of 7




                Exhibit 139
    Case 3:17-cv-01104-VLB Document 82-139 Filed 05/15/19 Page 2 of 7


                    Byrne accusation against Adorno RE source of anonymous letter, p.          1


                                     Yale University
                           Department of Spanish and Portuguese
                                          Memo

TO: Barbara Goren and Jamaal Thomas
From: Rolena Adorno
RE: Byrne accusation of Adorno RE source of anonymous letter
Date: June 1, 2015

Here is the narrative and the full documentation about the matter mentioned on page 22 of
the "Calendar of Events UPDATED" that I have prepared for you. This concerns Sue Byrne's
false claim that I accused her of being the author of the anonymous letter of March 6, 2015.

05/06/15, 9:18 pm: A colleague at the University of Miami, Coral Gables, Professor Anne Cruz,
emailed me at 9:18 pm to inform me of a "strange email" she received that day from Susan
Byrne "stating that you had accused her of having something to do with the [anonymous]
Yale letter:"

       Dear Rolena,

        I received a strange email today from Susan Byrne stating that you had accused her
       of having something to do with the Yale letter and that you had told me as much at
       the Berlin RSA conference. I replied that although I asked her about the letter (I
       had just received the Yale newsletter article), you and I never spoke about it, either
       at the conference or after. I don't know what to make of her email, but I thought
       you should know. I don't want her to misinterpret my question as having been
       prompted in any way by any comment from you. I'm so sorry about all this. Anne

I telephoned Anne immediately to inquire about this matter. Yes, Anne said, Sue Byrne was
accusing me of accusing her, Sue, of being the anonymous letter's author. Anne told me that
Sue Byrne had made that claim in an email that morning, May 6, 2015, at 8:18am. Sue
attached for Anne's perusal email exchanges that she, Sue, had carried out with YDN reporter
Redacted t from February 13, 2015, through March 9, 2015.

Anne was perplexed as to why Sue should have included those emails with the YDN reporter,
but it is clear that Sue wanted to show Anne that she was on record as being opposed to the
anonymous letter and to ~ s "using any of my [Sue's] statements in a way that would
give support to the anonymous complaints you have received."

The "anonymous complaints" that the YDN reporter had received? Has the YDN reporter
received anonymous complaints? I cannot help but note that the 'have received' is in the
passive voice.

Indeed, it may be that it is Sue who was the first to inform I Redacted Iabout the
anonymous letter. She is writing to her on Monday, March 9, which was the first day of Yale's




                                                                                                   BYRNE015789
      Case 3:17-cv-01104-VLB Document 82-139 Filed 05/15/19 Page 3 of 7


                       Byrne accusation against Adorno RE source of anonymous letter, p.            2



 two-week Spring break, and but three days after the letter had been distributed in the
 depar1w~ntf Ion the preceding Friday, March 6. Additionally, Sue had "primed the pump," by
~         ee:C ,in the February 14, 2015 email to the student reporter how much she enjoyed
~ ' s November 20, (highly negative) letter about our department: "P.S. I enjoyed your
 earlier story about our department last fall."

  05/06/15, 11:22 pm: Anne forwarded to me Sue Byrne's letter to her with the attached email
  correspondence with I Redacted I (Attachment A - four pages).

  05/06/15, 11:24 pm: Anne forwarded to me her 7:05 pm reply to Sue Byrne, in which Anne
  states: "I am sorry that you are under the impression that Rolena spoke to me about you.
  Rolena is a dear friend, but at no point have we discussed you or the letter."

  Sue replied to Anne at 9:10 pm, stating "I am very happy that you have not had any
  misinformation about me, as that was my concern in writing to you." Yet Sue in the next
  sentence repeats the false allegation that I did accuse her: "I will rest assured that Rolena's
  assertion last week was an error on her part. She is under a lot of stress, and I am sure it is
  taking a toll." (This Anne-Sue exchange is Attachment B - three pages).

  If Sue Byrne has written to one colleague at another university to make this accusation
  against me, to how many more has she written? (And, at Yale, to how many others has she
  appealed in order to gather for support her erroneous claim?)

  Sue Byrne states in her initial May 6 email to Anne Cruz that she, Sue, understands "that
  Rolena is upset about recent problems in the department and, specifically, about my [Sue's]
  request that she recuse herself from my tenure review." But what she doesn't offer are her
  own reasons for making that demand: the fact that we turned down her several attempts
  (2013, 2014, 2015) to prepare cogent and worthy research proposals that would have allowed
  her a full year's leave.

  But where does her outlandish idea that I have accused her of being the author of the
  anonymous letter come from? See the attached memo, which I prepared on April 16, 2015,
  with follow-ups (Attachment C - 3 pages).




                                                                                                        BYRNE015790
                  Case 3:17-cv-01104-VLB Document 82-139 Filed 05/15/19 Page 4 of 7
Yale University Mail - FW: Berlin and Rolena                          https://mail.google.com/mail/?ui=2&ik=371758379f&view=p ...




                                                                                   Rolena Adorno <rolena.adorno@yale.edu>



          FW: Berlin and Rolena
          1 message

          Cruz, Anne J <ajcruz@miami.edu>                                                        Wed, May 6, 2015 at 11 :22 PM
          To: "Rolena Adorno (rolena.adorno@yale.edu)" <rolena.adorno@yale.edu>


            From: Susan Byrne [mailto:susan.byrne@yale.edu]
            Sent: Wednesday, May 06, 2015 8:18 AM
            To: Cruz, Anne J
            Subject: Berlin and Rolena



            Dear Anne,

            I was surprised to hear your statement about me and the anonymous letter we received in the department
            here, as we had breakfast in the hotel in Berlin. The other day, Rolena openly accused me of having something
            to do with that letter, confirming that she had told you the same thing during the conference. Nothing could be
            further from the truth, and I am attaching here two emails between me and the student reporter who wrote
            the story that prove that. The first is my agreeing to be interviewed about an MLA survey and in the second,
            sent after we had all received the anonymous letter, I specifically ask that my name not be used to support that
            letter, making my feelings about it clear.



            While I understand that Rolena is upset about recent problems in the department and, specifically, about my
            request that she recuse herself from my tenure review, I do not believe that it is wise to let misinformation
            about me stand. I have great respect for you, and I want you to have the facts for yourself.



            I hope you are well, and that the semester end is a pleasant one.

            Yours truly,

            Sue




             2 attachments

            .., Byrne and ~ r e MLA survey story.pdf
             i:::..:I 110K l..Jfil!._J

            ~                I
                  Byrne and Reddact Ire anonymous letter.pdf
            o     115K        e




1   ofi                                                                                                               5/7/2015 5:25 AM


                                                                                                                                 BYRNE015791
                  Case 3:17-cv-01104-VLB Document 82-139 Filed 05/15/19 Page 5 of 7


Yale University Mail - problem with anonymity                                                                                                   5/6/15, 8:14 AM




      El1ArsJps
      YALE UMl!:;l::f .


 problem with anonymity

                                                >                                                                         Mon, Mar 9, 2015 at 7:31 PM


      Dea Redacted
      Thank you again for coming to speak with me about the study of Spanish at Yale. I did enjoy our conversation
      about the major in Spanish, and about academic life in general.

      A recent development, however, has shed a rather questionable light on some of your queries. An unsigned
      letter purporting to be from a group of graduate students has suddenly appeared in our mailboxes. My
      impression is that this group, while maintaining anonymity, is attempting to foster a negative attitude towards
      the department. From the focus of certain of your questions, I have to guess they are also attempting to use
      you in this effort. Of course, we all know how untrustworthy such anonymous sources are. You mentioned
      something like this as we spoke.

      While I am comfortable with my own statements to you, I am concerned about them being used to support the
      complaints of this anonymous group. I want to ask that, should you write about the department, you avoid
      using any of my statements in a way that would give support to the anonymous complaints you had received.
      I heartily disagree with this method of unsigned diatribe, and with the cowardice in throwing such verbal
      bombs anonymously. As I mentioned when we spoke, rigorous academic questioning is the point of university
      life. Also expected, however, is the courage to state one's opinions openly and debate them honestly.

      If your planned article will in any way link my statements to the anonymous complaints of this secret group, I
      must ask that you leave me, and my name, out of it.

      On a more lighthearted note, I hope your break is most enjoyable!
      Yours,
      Sue Byrne



      From:   J                     Redacted
      Date:unaay, February 22, 2015 8:19 PIVI
      To: Susan Byrne <susan.byrne@yale.edu>
      Subject: Re: YON: language enrollments question?

      Professor Byrne,

      Thanks so much for getting back to me! Friday at noon works perfectly. Where is best for you?

      Hooe vo11've bad a nice weekend!
  I      Redacted             I

      On Feb 22, 2015, at 7:38 AM, Susan Byrne <susan.byrne@yale.edu> wrote:



https ://mail. goog le .com/ma ii/? u i=2&ik=063125d555&view= pt&q= pla ... s=lrue&search=query&lh=14c00e0d9 b056939&sim I= 1 4c00e0d9b056939       Page 1 of 3




                                                                                                                                                         BYRNE015792
                 Case 3:17-cv-01104-VLB Document 82-139
                                                    ----Filed
                                                         ---  05/15/19
                                                               - - - - - -Page
                                                                          ---- 6-
                                                                                of-7- - - - --- --------------


Yale University Mail - problem with anonymity                                                                                                   5/6/15, 8:14 AM


             Dear I Red.acted I
             No problem - here are two options, let me know if either works for you - Wednesday between 2-
             4, or Friday at noon?
             Yours,
             SB

             From: I                  Redacted
             Date: Saturday, February 21, 2015 7:46 PM
            To: Susan Byrne <susan.byrne@yale.edu>
             Subject: Re: YDN: language enrollments question?

             Professor Byrne,

             Thank you so much for getting back to me, and for all of this helpful information! I really
             appreciate it.

             Do you have a few minutes this week to meet with me? I would love to hear a little more about
             Spanish study here.

             I hope you're having a good weekend so far!
             I Redacted              I

             On Feb 14, 2015, at 11 :43 AM, Susan Byrne <susan.byrne@yale.edu> wrote:


                     Dear I     Redacted        I
                     Thanks for your message, and for preparing the story. My response would be to first
                     offer two quotes that I find very pertinent to Yale students, specifically regarding
                     study of humanities and languages:

                      "Humanities education provides the foundation for leadership, and wider access to such
                      education implies wider access to positions of leadership" (Anthony Grafton and James
                      Grossman, "The Humanities in Dubious Battle," Chronicle, 7/1/2013). The second would be
                      a reference to a New York Times article from 2012 that talks about the "dramatic effects on
                      cognitive development" in those who have two languages (Yudhjit Bhattacharjee, "Why
                      Bilinguals Are Smarter," NYTimes, March 17, 2012). I highly recommend both articles.

                     Taken together, the ideas expressed by those authors support what I've seen: the
                     humanities in general as the best preparation for thoughtful citizens and leaders in all
                     fields, and multiple languages as a key component part of the same goals. Our own majors
                     in Spanish offer wonderful examples: in recent years, I've seen them go on to Wall Street,
                     into Law School (I know of five in law school now, at Harvard, Michigan, Notre Dame, U
                     Chicago, and GW Law), Medical School (two I know of now, one in Yale Med, and another at
                     Vanderbilt Med), international relations in sports, publishing in NYC, Ph.D. programs in
                     literature (one currently at Yale, another at U Chicago). Given that Spanish is the fourth
                     most commonly spoken language in the world, and that is is one of the six official
                     diplomatic languages of the United Nations, it is and will continue to be a big advantage for
                     students interested in global matters, no matter the specific field.

                      As to the numbers, what I've seen here at Yale matches the survey results, that is, students


https ://mai I. geog le .com/mail/? u i =2&ik=063125d555&viaw=pt&q =pla ... s=lrue&searc h=query&th=14c00e0d9b056939 &s iml=14c00e0d9 b056939       Page 2 of 3




                                                                                                                                                         BYRNE015793
                 Case 3:17-cv-01104-VLB Document 82-139 Filed 05/15/19 Page 7 of 7


Yale University Mail - problem with anonymity                                                                                                  5/6/15, 8:14 AM



                     are now arriving as freshmen with higher skill levels in Spanish, and so they are ready for
                     higher-level courses. The numbers vary in any given year, of course, but they do seem to be
                     trending higher overall.

                     One more point: there are now also many more students who study abroad, and the MLA
                     survey does not seem to take that into account. I don't know how you might find those
                     numbers, but Yale's study abroad office might be a good start
                     (try michelle.gere@yale.edu). Yale is wonderful in encouraging students to study abroad,
                     and in helping them do so. You could, perhaps, cover that missing piece in the MLA survey?

                     I hope this helps, and I look forward to the story!
                     Yours,
                     Prof. Byrne

                      P.S. I enjoyed your earlier story on our department last fall.



                     From: I                  Redacted
                     Date: Fnday, February 13, 2015 11:00 AM
                     To: Susan Byrne <susan.byrne@yale.edu>
                     Subject: YON: language enrollments question?

                      Dear Professor Byrne,

                      I hope your week has been good so far, and this email finds you well!

                      I wanted to get in touch because I'm a YON reporter working on a story for next
                      week about the new Modern Language Association survey demonstrating that
                      language enrollments have declined overall in recent years, though advanced
                      language study in certain languages has increased. I'm interested in hearing about
                      Yale's language enrollments - whether they follow or break these trends, whether it
                      may differ across departments, and why we think that may be - and was hoping to
                      ask you specifically about Spanish.

                      Do you have a few minutes in the next couple of days for a phone call about some
                      of these issues? I'd really like to get your perspective on this! Additionally, if there is
                      anyone else you'd recommend I get in touch with I'd greatly appreciate that
                      guidance as well.

                      I'll hope to hear from you soon! Thank you so much for your continued help this
                      year.

                      All best,

                                   Redacted




https ://mai I. geog le .com/mail/? u i=2&i k=0631 25d555&view= pt&q=pla ... s=true&search=query&th=14c00e0d9b056939&sim I=14c00e0d9 b056939       Page 3 of 3




                                                                                                                                                        BYRNE015794
